Third District Court of Appeal
                               State of Florida

                        Opinion filed November 29, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D17-0171
                       Lower Tribunal No. 188136-16-AG
                              ________________


                             Oliver Aguero, VI,
                                    Appellant,

                                        vs.

                    Department of Financial Services,
                                    Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.110(a)(2) of a final
order of the Department of Financial Services.

      Oliver Aguero, VI, in proper person.

      Matthew R. Daley, Assistant General Counsel (Tallahassee), for appellee.


Before SUAREZ, LAGOA and SCALES, JJ.

      PER CURIAM.
      Upon review of Appellant’s initial brief, we find no preliminary basis for

reversal has been demonstrated. We, therefore, summarily affirm the order on

appeal. See Fla. R. App. 9.315(a).




                                       2